UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
_______________________________________
SHIRLYN SUMMERS, as Mother and           :
Natural Guardian of Infant, D.B. and     :                Case No.: 17-cv-01495(SJF)(AYS)
SHIRLYN SUMMERS, Individually,           :
                                         :                 NOTICE OF APPEARANCE
       Plaintiffs,                       :
                                         :
v.                                       :
LONG BEACH CITY SCHOOL DISTRICT, :
a/k/a LONG BEACH PUBLIC SCHOOLS, :
LISA WEITZMAN, JEAN MARIE LILLEY, :
LAUREN SCHNEIDER, SABRINA                 :
CANTORE, VINCENT RUSSO, DR.
RANDIE BERGER, DR. MICHELE                :
NATALI, DAVID WEISS, in their Individual
and Official Capacities, and JOHN AND     :
JANE DOE’S 1-20, whose identities are     :
unknown at present,
       Defendants.                        :


       PLEASE TAKE NOTICE that the undersigned attorney appears as counsel of record for

plaintiffs SHIRLYN SUMMERS and Infant D.B. The undersigned certifies that they are

admitted to practice in this Court, and requests that all notices, pleadings, and other documents

given or filed in the above-captioned action be given and served upon the undersigned attorney.


Dated: New York, New York
       May 13, 2019
                                                     Respectfully submitted,

                                                     THE SULTZER LAW GROUP P.C.

                                                           /s/ Jeremy Francis
                                                     By:____________________________
                                                           Jeremy Francis
                                                           351 West 54th Street, Unit 1C
                                                           New York, NY 10019
                                                           Telephone: (212) 969-7812
                                                           Facsimile: (888) 749-7747
                                                           francisj@thesultzerlawgroup.com

                                                              Attorneys for Plaintiffs SHIRLYN
                                                             SUMMERS and Infant D.B.
